The original opinion in this case was written on the assumption that the subcontractor, Bond  Bro., had subscribed to the provision contained in the original building contract to the effect that all disputes as to the plans and specifications should be decided by the architect, and his decision should be final.
That assumption was apparently justified by reason of the fact that it was so claimed in the brief of Thatcher  Son, and not controverted in the brief of Bond  Bro.
It developed on the rehearing, however, that Bond  Bro. was not bound by the provision referred to, but, on the contrary, the subcontract expressly provided that, when the contractor and subcontractor could not agree in relation to matters under the subcontract, those matters should be referred to a board of arbitration, consisting of three persons selected as therein provided, the decision of a majority of whom should be final.
I am therefore in a position to concur in the decree on rehearing. Otherwise I would adhere to the original opinion. *Page 617